Citation Nr: 0511223	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-00 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active service from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran served in Vietnam from October 1970 to October 
1971; it is therefore presumed that he was exposed to Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  He died at the 
age of 43 in August 1992 as a direct result of metastatic 
pancreatic cancer, initially diagnosed in June 1992.  

In support of her claim, the appellant has submitted a 
medical opinion dated in January 2004 by the veteran's 
treating physician, a specialist in Oncology, in which it is 
stated that it is possible that the veteran's exposure to 
Agent Orange in service caused his fatal adenocarcinoma of 
the pancreas.  This opinion is not adequate for adjudication 
purposes since the physician did not provide an assessment of 
the likelihood that the cancer was caused by the veteran's 
exposure to herbicide, nor did he provide the rationale for 
his opinion.  Therefore, the Board has concluded that further 
development to obtain an appropriate medical opinion is in 
order.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing her 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim seeking 
service connection for the cause of the 
veteran's death, to include notice that 
the appellant should submit any pertinent 
evidence in her possession, especially 
competent medical evidence establishing a 
nexus between the veteran's exposure to 
herbicides in Vietnam and the subsequent 
development of pancreatic cancer.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should then arrange 
for the claims file to be reviewed by a 
physician with appropriate expertise for 
review.  Based upon this review of all of 
the material of record and the current 
state of medical knowledge concerning the 
effects of exposure to herbicides, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the veteran's pancreatic cancer was 
etiologically related to his exposure to 
herbicides in Vietnam or to some other 
event during his active military service.  
The rationale for all opinions expressed 
should also be provided, including (if 
possible) citations to recognized medical 
authorities.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




